Exhibit 10.1




iParty Corp.


COMPENSATION ARRANGEMENTS WITH INDEPENDENT DIRECTORS FOR SERVICE
COMMENCING AFTER ELECTION AT THE ANNUAL MEETING OF STOCKHOLDERS


May 27, 2009




Equity Compensation


     Each independent director (i.e., each of Daniel DeWolf, Frank Haydu, Eric
Schindler, and Joseph Vassalluzzo) shall be granted an option as of May 27, 2009
exercisable for the purchase of 25,000 shares of iParty's common stock in
respect of his service as a director. Each such option shall have an exercise
price equal to $0.11 per share, the market price of iParty's common stock at the
close of business on the grant date (i.e., May 27, 2009) and shall vest
quarterly in equal parts over one year, vesting in full on May 27, 2010.


     Each of these stock option grants shall be made pursuant to iParty's 2009
Stock Incentive Plan.




Cash Compensation


     Each independent director shall be paid $25,000 in cash, payable in equal
quarterly installments, for his service as a director for the year beginning on
the date of his election at the stockholders meeting on May 27, 2009.


     Each independent director shall be paid an annual fee of the following
amount in cash, payable in equal quarterly installments, for service on the
various committees of the Board of Directors:
 
Joseph Vassalluzzo
  $ 25,000  
Eric Schindler
  $ 10,000  
Daniel DeWolf
  $ 10,000  
Frank Haydu
  $ 35,000  